Exhibit 10.2

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO LIBERTY STAR URANIUM & METALS CORP. THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

Principal Amount: $____________

Issue Date: May ___, 2007

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, LIBERTY STAR URANIUM & METALS CORP., a Nevada corporation
(hereinafter called “Borrower”), hereby promises to pay to
____________________________,
___________________________________________________________, (the “Holder”) or
its registered assigns or successors in interest or order, without demand, the
sum of ____________________________ Dollars ($__________) (“Principal Amount”),
on May ___, 2009 (the “Maturity Date”), if not sooner paid.

 

This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”), dated of even
date herewith (the “Subscription Agreement”), and shall be governed by the terms
of such Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:

 

ARTICLE I

 

INTEREST; AMORTIZATION

 

1.1.   Interest Rate. Subject to Section 5.7 hereof, interest payable on this
Note shall accrue on the outstanding Principal Amount at a rate per annum (the
"Interest Rate") of eight percent (8%). Interest on the outstanding Principal
Amount shall accrue from the date of this Note and shall be payable in arrears
together with, at the same time and in the same manner as payment of Principal
Amount and on the Maturity Date, whether by acceleration or otherwise. For
purposes of calculating the conversion price pursuant to Section 2.1(ii)(B),
each interest due date shall be deemed the Repayment Date, as defined in Section
1.2.

 

1.2. Minimum Monthly Principal Payments. Amortizing payments of the outstanding
Principal Amount of this Note and accrued interest shall commence on the nine
month anniversary date of this Note and on the same day of each month thereafter
(each a “Repayment Date”) until the Principal Amount has been repaid in full,
whether by the payment of cash or by the conversion of such Principal Amount and
interest into Common Stock pursuant to the terms hereof. Subject to Section 2.1
and Article 3 below, on each Repayment Date, the Borrower shall make payments to
the Holder in an amount equal to one-sixteenth of the initial Principal Amount,
the amount of accrued by unpaid or unconverted interest on the entire Principal
Amount as of such Repayment Date, and any other amounts which are then owing
under this Note that have not been paid (collectively, the “Monthly Amount”).
Amounts of conversions of Principal Amount and made by the Holder or Borrower
pursuant to Section 2.1 or Article III and amounts redeemed pursuant to Section
2.3 of this Note shall be applied first against outstanding fees and damages,

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

then outstanding already payable accrued interest and then to Principal Amounts
of not yet due Monthly Amounts commencing with the last Monthly Amount next
payable and thereafter to Monthly Amounts in reverse chronological order. Any
Principal Amount, interest and any other sum arising under this Note and the
Subscription Agreement that remains outstanding on the Maturity Date shall be
due and payable on the Maturity Date.

 

1.3.       Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default (as defined in Article IV), which, if
susceptible to cure is not cured within twenty (20) days, otherwise then from
the first date of such occurrence, the annual interest rate on this Note shall
(subject to Section 4.7) be fifteen percent (15%). Such interest shall be due
and payable together with regular scheduled Monthly Amounts.

 

ARTICLE II

 

CONVERSION AND REPAYMENT

 

2.1.    Payment of Monthly Amount in Cash or Common Stock. Subject to Section
3.2 hereof, the Borrower shall pay the Monthly Amount, at the Borrower’s
election, in either of the following manners: (i) in cash within three (3)
business days after the applicable Repayment Date, or (ii) in registered Common
Stock at an applied conversion rate equal to the lesser of (A) the Fixed
Conversion Price (as defined in section 3.1 hereof), or (B) eighty-five percent
(85%) of the VWAP (as defined below) as reported by Bloomberg L.P. for the
Principal Market for the ten trading days preceding such Repayment Date but not
less than $.45 (“Minimum Conversion Price”) (as such amount may be adjusted as
described herein). Unless waived by the Holder, the Borrower may not elect to
pay a Monthly Amount due on a Repayment Date in Common Stock in an amount of
shares of Common Stock which would exceed in the aggregate for all Holders of
Notes similar to this Note, thirty-three percent (33%) of the aggregate daily
trading volume for the seven trading days preceding the Repayment Date as
reported by Bloomberg L.P. for the Principal Market multiplied by the VWAP for
such seven day period. Amounts paid with shares of Common Stock must be
delivered to the Holder not later than three (3) business days after the
applicable Repayment Date. The Borrower must send notice to the Holder by
confirmed telecopier not later than 6:00 PM, New York City time on the fifth
trading day preceding a Repayment Date notifying Holder of Borrower’s election
to pay the Monthly Amount in cash or Common Stock. The Notice must state the
amount of the Monthly Amount including a description of the components of such
Monthly Amount and include supporting calculations. Elections by the Borrower
must be made to all Other Holders in proportion to the relative Note principal
held by the Holder and the Other Holders. If such notice is not timely sent or
if the Monthly Redemption Amount is not timely delivered or if the Borrower
elects to pay the Monthly Amount with Common Stock, then Holder shall have the
right, instead of the Company, to elect in writing within three (3) trading days
prior to the applicable Repayment Date or required Delivery Date, as the case
may be, whether to be paid in cash or Common Stock or defer the payment of the
relevant Monthly Amount until three (3) business days after demand therefore by
the Holder. The conversion price in connection with such deferred Monthly Amount
shall be the lowest conversion price that could be calculated for any Repayment
Date from the Repayment Date for such deferred Monthly Amount until such Monthly
Amount is actually paid. Such Holder’s election shall not be construed to be a
waiver of any default by Borrower relating to non-timely compliance by Borrower
with any of its obligations under this Note. “VWAP” shall mean the sum of the
dollars traded for every purchase and sale of the Common Stock on the Principal
Market (determined as the price per share of Common Stock at which such purchase
and sale occurred multiplied by the number of shares of Common Stock so
purchased and sold) divided by the total shares of Common Stock traded during
the period.

 

2.2.    No Effective Registration. Notwithstanding anything to the contrary
herein, no amount payable hereunder may be paid in shares of Common Stock by the
Borrower without the Holder’s consent unless (a) either (i) an effective current
Registration Statement covering the shares of Common Stock to be issued in
satisfaction of such obligations exists, or (ii) an exemption from registration
of the resale of

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

shares of Common Stock to be issued in satisfaction of such obligations is
available pursuant to Rule 144(k) of the 1933 Act, (b) no Event of Default
hereunder (or an event that with the passage of time or the giving of notice
could become an Event of Default), has occurred or is otherwise waived in
writing by the Holder in whole or in part at the Holder’s option, and (c) the
Principal Market is either the OTC Bulletin Board, American Stock Exchange,
Nasdaq Capital Market, Nasdaq National Market, or New York Stock Exchange
(“Listing Condition”) from and after thirty (30) days prior to a Repayment Date.

 

ARTICLE III

 

CONVERSION RIGHTS

 

3.1.            Holder’s Conversion Rights. Subject to Section 3.2, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together with
interest and fees due hereon, and any sum arising under the Subscription
Agreement, and the Transaction Documents, including but not limited to
Liquidated Damages, into shares of Common Stock, subject to the terms and
conditions set forth in this Article III, at the rate of $0.65 per share of
Common Stock (“Fixed Conversion Price”), as the same may be adjusted pursuant to
this Note and the Subscription Agreement. The Holder may exercise such right by
delivery to the Borrower of a written Notice of Conversion pursuant to Section
3.3.

 

3.2.    Conversion Limitation. Neither Holder nor the Borrower may convert on
any date that amount of the Note Principal or interest in connection with that
number of shares of Common Stock which would be in excess of the sum of (i) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates on a Conversion Date, Repayment Date, or interest payment date, as
the case may be, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Borrower on such Conversion Date. For the purposes of the
provision to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the
Holder shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%. The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.3 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%.

 

3.3.    Conversion

.

 

(a)         In the event that the Holder elects to convert any amounts
outstanding under this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion (a
“Notice of Conversion”) to the Borrower, which Notice of Conversion shall
provide a breakdown in reasonable detail of the Principal Amount, accrued
interest and amounts being converted. The original Note is not required to be
surrendered to the Borrower until all sums due under the Note have been paid. On
each Conversion Date (as hereinafter defined) and in accordance with its Notice
of Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records. Each date on which
a Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a “Conversion Date.” A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.

 

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

 

(b)         Pursuant to the terms of a Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel
(if so required by the Borrower’s transfer agent), and, except as otherwise
provided below, shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within three (3)
business days after receipt by the Borrower of the Notice of Conversion (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein, the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the beneficial holder of such shares
of Common Stock, or, in the case that Borrower delivers physical certificates as
set forth below, the record holder of such shares of Common Stock, unless the
Holder provides the Borrower written instructions to the contrary.
Notwithstanding the foregoing to the contrary, the Borrower or its transfer
agent shall only be obligated to issue and deliver the shares to the DTC on the
Holder’s behalf via DWAC (or certificates free of restrictive legends) if the
registration statement providing for the resale of the shares of Common Stock
issuable upon the conversion of this Note is effective and the Holder has
complied with all applicable securities laws in connection with the sale of the
Common Stock, including, without limitation, the prospectus delivery
requirements and has provided representations accordingly. In the event that
Conversion Shares cannot be delivered to the Holder via DWAC, the Borrower shall
deliver physical certificates representing the Conversion Shares by the Delivery
Date to an address designated by Holder in the U.S.

 

 

3.4.

Conversion Mechanics.

 

(a)         The number of shares of Common Stock to be issued upon each
conversion of this Note pursuant to this Article III shall be determined by
dividing that portion of the Principal Amount and interest and fees to be
converted, if any, by the then applicable Fixed Conversion Price.

 

(b)           The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:

 

A.           Merger, Sale of Assets, etc. If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to convert into such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion right immediately prior to such
consolidation, merger, sale, or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale, or
conveyance.

 

B.           Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion hereof and accrued interest hereon, shall thereafter be
deemed to evidence the right to convert into an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.

 

C.            Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

D.          Share Issuance. So long as this Note is outstanding, if the Borrower
shall issue any Common Stock except for the Excepted Issuances (as defined in
the Subscription Agreement), prior to the complete conversion or payment of this
Note, for a consideration less than the Fixed Conversion Price that would be in
effect at the time of such issue, then, and thereafter successively upon each
such issuance, the Fixed Conversion Price shall be reduced to such other lower
issue price. For purposes of this adjustment, the issuance of any security or
debt instrument of the Borrower carrying the right to convert such security or
debt instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Fixed Conversion Price upon
the issuance of the above-described security, debt instrument, warrant, right,
or option and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
then applicable Conversion Price. The reduction of the Fixed Conversion Price
described in this paragraph is in addition to the other rights of the Holder
described in the Subscription Agreement.

 

(c)           Whenever the Conversion Price is adjusted pursuant to Section
3.4(b) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.

 

3.5.    Reservation. During the period the conversion right exists, Borrower
will reserve from its authorized and unissued Common Stock not less than one
hundred seventy-five percent (175%) of the number of shares to provide for the
issuance of Common Stock upon the full conversion of this Note. Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.

 

3.6     Issuance of Replacement Note. Upon any partial conversion of this Note,
a replacement Note containing the same date and provisions of this Note shall,
at the written request of the Holder, be issued by the Borrower to the Holder
for the outstanding Principal Amount of this Note and accrued interest which
shall not have been converted or paid, provided Holder has surrendered an
original Note to the Borrower. In the event that the Holder elects not to
surrender a Note for reissuance upon partial payment or conversion, the Holder
hereby indemnifies the Borrower against any and all loss or damage attributable
to a third-party claim in an amount in excess of the actual amount then due
under the Note, and the Borrower is hereby expressly authorized to offset any
such amounts mutually agreed upon by Borrower and Holder or pursuant to a
judgment in Borrower’s favor against amounts then due under the Note.

 

ARTICLE IV

 

 

EVENTS OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

4.1       Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date.

 

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

 

4.2      Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of the Subscription Agreement, this Note or Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.

 

4.3      Breach of Representations and Warranties. Any material representation
or warranty of the Borrower made herein, in the Subscription Agreement,
Transaction Document or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.

 

4.4      Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

4.5       Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $50,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of forty-five (45)
days.

 

4.6      Non-Payment. A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith.

 

4.7      Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.

 

4.8      Delisting. Delisting of the Common Stock from any Principal Market for
a period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.

 

4.9       Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.

 

4.10    Failure to Deliver Common Stock or Replacement Note. Borrower’s failure
to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or the Subscription Agreement, or if required, a
replacement Note.

 

4.11   Non-Registration Event. The occurrence of a Non-Registration Event as
described in Section 11.4 of the Subscription Agreement.

 

4.12   Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty days prior written notice to the Holder.

 

4.13    Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.

 

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

 

4.14    Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note and the Subscription Agreement.

 

4.15    Financial Statement Restatement.   The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.

 

ARTICLE V

 

 

MISCELLANEOUS

 

5.1       Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.2      Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Liberty Star Uranium &
Metals Corp., 3024 E. Fort Lowell Road, Tucson, Arizona 85716-1572, Attn: James
A. Briscoe, President, telecopier: (520) 844-1118, with a copy by telecopier
only to: Clark Wilson LLP, 800-885 West Georgia Street, Vancouver, B.C. Canada,
Attn: Bernard Pinsky, Esq., telecopier: (604) 687-6314, and (ii) if to the
Holder, to the name, address and telecopy number set forth on the front page of
this Note, with a copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575.

 

5.3      Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

5.4      Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

5.5      Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 

5.6     Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either party against the

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. Both parties and the individual signing this Note on
behalf of the Borrower agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

 

5.7      Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

5.8.    Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party

against the other.

 

5.9      Redemption. This Note may not be redeemed or called without the consent
of the Holder except as described in this Note or the Subscription Agreement.

 

5.10    Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.

 

5.11    Remedies. This Note shall be deemed an unconditional obligation of
Borrower for the payment of money and, without limitation to any other remedies
available to Holder. This Note may be enforced against Borrower by summary
proceeding pursuant to N.Y. Civil Procedure Law and rules Sect. 3213 or any
similar rule or statute in the jurisdiction where enforcement is sought.

 

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of May, 2007.

 

LIBERTY STAR URANIUM & METALS CORP.

 

By:________________________________

 

Name:

 

Title:

 

WITNESS:

 

 

______________________________________

 

 

CW1194827.1

 


--------------------------------------------------------------------------------



 

 

                                                                         NOTICE
OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Liberty Star Uranium &
Metals Corp. on May ___, 2007 into Shares of Common Stock of Liberty Star
Uranium & Metals Corp. (the “Borrower”) according to the conditions set forth in
such Note, as of the date written below.

 

 

Date of
Conversion:____________________________________________________________________

 

Conversion
Price:______________________________________________________________________

 

Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Liberty Star Uranium & Metals Corp.

 

Shares To Be
Delivered:_________________________________________________________________

 

Signature:____________________________________________________________________________

 

Print
Name:__________________________________________________________________________

 

Address:_____________________________________________________________________________

 

 

____________________________________________________________________________

 

 

 

CW1194827.1

 

 

 